                                                                1 Marquis Aurbach Coffing
                                                                  Phillip S. Aurbach, Esq.
                                                                2 Nevada Bar No. 1501
                                                                  Collin M. Jayne, Esq.
                                                                3 Nevada Bar No. 13899
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  paurbach@maclaw.com
                                                                6 cjayne@maclaw.com
                                                                    Attorneys for Plaintiffs
                                                                7
                                                                                             UNITED STATES DISTRICT COURT
                                                                8
                                                                                                   DISTRICT OF NEVADA
                                                                9
                                                                  KORY RAZAGHI, an individual; and                         Case Number:
                                                               10 ATTENTUS L.L.C., a Nevada Limited-                 2:18-cv-01622-GMN-DJA
                                                                  Liability Company,
                                                               11
MARQUIS AURBACH COFFING




                                                                                                Plaintiffs,
                                                               12                                               STIPULATION AND ORDER TO
                          (702) 382-0711 FAX: (702) 382-5816




                                                                          vs.                                EXTEND PLAINTIFFS’ DEADLINE TO
                                                               13                                             FILE THEIR REPLY IN SUPPORT OF
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  AHMAD RAZAGHI, an individual;               MOTION FOR PARTIAL SUMMARY
                                                               14 MANUEL MORGAN, an individual; and             JUDGMENT (ECF NO. 129) AND
                                                                  RAZAGHI DEVELOPMENT COMPANY,                THEIR RESPONSE TO THE AHMAD
                                                               15 LLC, an Arizona Limited-Liability Company, DEFENDANTS’ CROSS-MOTION FOR
                                                                                                               PARTIAL SUMMARY JUDGMENT
                                                               16                               Defendants.         (ECF NOS. 137 AND 138)
                                                               17

                                                               18                                                           (FIRST REQUEST)
                                                               19

                                                               20

                                                               21         Pursuant to Local Rule IA 6-1 and 7-1, Plaintiffs Kory Razaghi and Attentus L.L.C.
                                                               22 (jointly, “Plaintiffs”), and Defendants Ahmad Razaghi and Razaghi Development Company,

                                                               23 LLC (jointly, the “Ahmad Defendants”) (collectively, the “Parties”) hereby stipulate and

                                                               24 agree as follows:

                                                               25         1.     On November 4, 2019, Plaintiffs filed their Motion for Partial Summary
                                                               26 Judgment. (ECF No. 129.)

                                                               27
                                                                                                          Page 1 of 3
                                                                                                                                         MAC:13437-006 3930380_1
                                                                1         2.     On December 9, 2019, the Ahmad Defendants filed their Response to
                                                                2 Plaintiffs’ Motion for Partial Summary Judgment and Cross-Motion for Partial Summary

                                                                3 Judgment (ECF Nos. 137 and 138).

                                                                4         3.     Currently, the Plaintiffs’ reply in support of their Motion for Partial Summary
                                                                5 Judgment is due on December 23, 2019, and Plaintiffs’ response to the Ahmad Defendants’

                                                                6 Cross-Motion for Partial Summary Judgment is due on December 30, 2019.

                                                                7 ///

                                                                8 ///

                                                                9 ///

                                                               10 / / /

                                                               11 / / /
MARQUIS AURBACH COFFING




                                                               12 / / /
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 / / /
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 / / /

                                                               15 / / /

                                                               16 / / /

                                                               17 / / /

                                                               18 / / /

                                                               19 / / /

                                                               20 / / /

                                                               21 / / /

                                                               22 / / /

                                                               23 / / /

                                                               24 / / /

                                                               25 / / /

                                                               26 / / /

                                                               27 / / /
                                                                                                           Page 2 of 3
                                                                                                                                            MAC:13437-006 3930380_1
                                                                1          4.     The parties hereby stipulate to extend the time allowed for the Plaintiffs to
                                                                2 file both their reply in support of the Motion for Partial Summary Judgment and their

                                                                3 response to the Cross-Motion for Partial Summary Judgment, to January 13, 2020. The

                                                                4 reason for this request is to accommodate the schedules of counsel for the Plaintiffs.

                                                                5

                                                                6 DATED this 23rd day of December, 2019            DATED this 23rd day of December, 2019
                                                                7 MARQUIS AURBACH COFFING                          ROTHSTEIN DONATELLI LLP
                                                                8 By: /s/ Collin Jayne                             By: /s/ Reed Bienvenu (with permission)
                                                                9       Phillip S. Aurbach, Nev. Bar No. 1501          Richard W. Hughes (pro hac vice)
                                                                        Collin M. Jayne, Nev. Bar No. 13899            Donna M. Connolly (pro hac vice)
                                                               10                                                      Reed C. Bienvenu (pro hac vice)
                                                                        10001 Park Run Drive
                                                               11       Las Vegas, Nevada 89145
MARQUIS AURBACH COFFING




                                                                                                                       BAILEYKENNEDY
                                                                        Attorneys for Plaintiffs Kory Razaghi          Dennis L. Kennedy, Nev. Bar No. 1462
                                                               12       and Attentus, LLC                              Paul C. Williams, Nev. Bar No. 12524
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                       Attorneys for Defendants Ahmad
                                                               13                                                      Razaghi and Razaghi Development
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                       Company, LLC
                                                               14

                                                               15   IT IS SO ORDERED.
                                                                    Dated this23
                                                                               __ day of December, 2019.
                                                               16

                                                               17

                                                               18

                                                               19

                                                               20                                                Gloria M. Navarro, District Judge
                                                                                                                 United States District Court
                                                               21

                                                               22 Respectfully Submitted by:

                                                               23 MARQUIS AURBACH COFFING

                                                               24 By: /s/ Collin Jayne
                                                                      Phillip S. Aurbach, Nev. Bar No. 1501
                                                               25
                                                                      Collin M. Jayne, Nev. Bar No. 13899
                                                               26     10001 Park Run Drive
                                                                      Las Vegas, Nevada 89145
                                                               27     Attorneys for Plaintiffs Kory Razaghi and Attentus, LLC
                                                                                                            Page 3 of 3
                                                                                                                                              MAC:13437-006 3930380_1
